Title: From James Madison to Richard Harrison, 26 December 1803 (Abstract)
From: Madison, James
To: Harrison, Richard


26 December 1803, Department of State. “I have received your letter of the 24th. inst. respecting the charges contained in Dr. Steven’s accounts for expenses in traviling [sic] and for the support of his household whilst acting as Consul General in St. Domingo, and requiring the opinion of this Department as to the kind of proof which may be admitted in place of the vouchers generally required at the Treasury. In answer it will be sufficient for me to refer you to the mode of statement admitted in the instances of similar charges contained in the accounts of Messrs. Jay, Short, Thomas Pinckney, especially John Q. Adams. Should these precendents [sic] be too narrow to cover any charges urged by Dr. Stevens as being reimbursable, I will thank you to state them specially.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp.


